United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                       ___________

                                       No. 99-3757
                                       ___________

Jeffery D. Williams, Jr.; Jeffery D.    *
Williams, Sr.,                          *
                                        *
             Appellants,                *
                                        *
       v.                               *
                                        *
State of Iowa; Correctional Release     *
Center; John Weinz; Mr. Hotop;          * Appeal from the United States
Mr. Scott Miller; Mrs. Scott Miller;    * District Court for the
Jane Doe; Chris Mayer; Linda Coop       * Southern District of Iowa.
Sexhauer; Stacy Grant; Nan Cokran;      *
Fran Lehman; Mona Holland; Bob          *        [UNPUBLISHED]
Robert Coady; Peggy Swank; Janice       *
Berry; Kris Weitzel; Ron Matthews;      *
Treasa Scheelite; Nancy McNamara;       *
Dennis Walters; Marilyn Jamison; John *
Mathes,                                 *
                                        *
             Appellees.                 *
                                   ___________

                          Submitted: August 7, 2000

                                Filed: August 10, 2000
                                    ___________

Before McMILLIAN, BOWMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                         ___________
PER CURIAM.

        Former Iowa inmate Jeffery D. Williams, Sr., and his son Jeffery D. Williams
Jr., a current Iowa inmate, appeal the district court’s1 dismissal of their civil rights
action. After careful review of the record, we conclude the district court properly
dismissed the Williamses’ action because their claims were either time-barred, see
Wycoff v. Menke, 773 F.2d 983, 984 (8th Cir. 1985), or failed to allege sufficient facts
to support a conspiracy claim or from which retaliatory animus could be inferred, see
Atkinson v. Bohn, 91 F.3d 1127, 1129 (8th Cir. 1996) (retaliation); McDowell v.
Jones, 990 F.2d 433, 434 (8th Cir. 1993) (conspiracy). Further, we find no abuse of
discretion in the district court’s denial of the senior Mr. Williams’s motion to
consolidate, or in its decision to not appoint counsel. Accordingly, we affirm. See 8th
Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Charles R. Wolle, Chief Judge, United States District Court for
the Southern District of Iowa.
                                          -2-